Robert H. Dudley, Justice. This is a taxpayers’ suit to enjoin the appellee central improvement district from repairing and constructing sidewalks, the purpose for which it was formed. Appellants argue a number of defects in the organization of the district, but only one need be discussed.  In order to form a central business improvement district, the owners of two-thirds of the assessed value of real estate within the proposed district must petition the city council for the creation of the district. Ark. Code Ann. § 14-184-108 (1987). After that is done, and after public notice and hearing, the city council can pass an ordinance creating the district. The appellants argue that the district was not validly created because the petition to the city council did not contain the signatures of the owners of two-thirds of the assessed value of real estate within the district. The argument is meritorious. At the time the ordinance was passed the total assessed value of real estate in the district was $3,279,080.00, and two-thirds of that total is $2,186,053.33. The petition contained signatures representing $2,321,940.00 in assessed value, or only $135,886.67 more than necessary. We discuss only one of the purported owner’s signatures since it represents $191,645.00 in assessed value, or more than enough to invalidate the organization of the district.  The statute requires that the name of the owner be signed to the petition. The owner’s name can be signed by an agent, but only when the agent signs as an agent and the name of the owner is disclosed. Colquitt v. Stevens, 111 Ark. 314, 163 S.W. 1141 (1914). In this case, a tract having a value of $191,645.00 was owned by the Arkansas Holding Company, but the name of that company does not appear on the petition. Instead, the name of “Flake, John L. TR” is printed as owner of the tract. To the right of the trustee’s name is the signature of Charles R. Reed. Thus, the name of the owner, Arkansas Holding Company, was not signed to the petition in any manner, and the assessed value of the land owned by the Arkansas Holding Company cannot be counted as part of the petition. Consequently, the district was not validly formed. Reversed and remanded for entry of decree consistent with this opinion. Hickman, Purtle, and Newbern, JJ., concur.